                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DR. ORIEN L. TULP,                                        CIVIL ACTION
                 Plaintiff,

              v.

EDUCATIONAL COMMISSION FOR                                NO. 18-5540
FOREIGN MEDICAL GRADUATES AND
DR. WILLIAM W. PINSKY,
                Defendants.

                                           ORDER

       AND NOW, this 26th day of March, 2019, upon consideration of Defendants’ Motion to

Dismiss and support thereof (ECF Nos. 20 & 25), and Plaintiff’s Response in Opposition thereto

(ECF No. 24), it is hereby ORDERED that Defendants’ Motion to Dismiss is GRANTED IN

PART AND DENIED IN PART, as follows:

          1. Defendants’ Motion to Dismiss Plaintiff’s common law due process claim against

              ECFMG is DENIED;

          2. Defendants’ Motion to Dismiss the remainder of Plaintiff’s claims against

              Defendants is GRANTED. Such claims are DISMISSED WITHOUT

              PREJUDICE.



                                                   BY THE COURT:


                                                   /s/ Wendy Beetlestone


                                                   WENDY BEETLESTONE, J.
